      Case 1:12-cv-08892-GBD-HBP Document 1636 Filed 07/12/19 Page 1 of 4




        Timothy Semenoro                    437 Madison Avenue             Direct Dial:      212-551-7793
        Admitted in New York, New Jersey    29th Floor                     Fax:              212-599-1759
                                            New York, NY 10022             Email:    tsemenoro@mmwr.com
                                            Tel: 212-867-9500



                                              July 12, 2019

Hon. George B. Daniels
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:    In re M/V MSC FLAMINIA – Master File: SDNY No. 12 Civ. 8892 (GBD)

Dear Judge Daniels,

       We are the attorneys for Conti 11. Container Schiffahrts-GMBH & Co. KG MSC
"FLAMINIA" ("Conti") and NSB Niederelbe Schiffahrtsgesellschaft MBH & Co. KG ("NSB"),
the owner and operator of the M/V MSC FLAMINIA, respectively. Conti and NSB are
Plaintiffs in the subject limitation action pending in the Southern District of New York and
Appellees in the related appellate proceedings pending in the Second Circuit (ECF 2d Cir. case
no. 18-2974). This joint letter is respectfully submitted on behalf of all the parties to provide you
with an update and proposed civil case management plan.


       We write to confirm that Rule 26 disclosures on damages were exchanged between the
parties by June 7, 2019, pursuant to the deadlines set forth in our April 1, 2019 letter (ECF
#1633), which were “So-Ordered” (ECF#1634). Moreover, we now respectfully submit the
attached proposed civil case management plan for Your Honor’s consideration.
           Case 1:12-cv-08892-GBD-HBP Document 1636 Filed 07/12/19 Page 2 of 4
Montgomery McCracken Walker & Rhoads LLP



 July 12, 2019
 Page 2


             If there are any questions, please do not hesitate to contact us. Otherwise, we thank you
      in advance for your consideration, and look forward to the court conference scheduled for the
      morning of July 16, 2019.

                                                          Respectfully submitted,

                                                          MONTGOMERY MCCRACKEN
                                                          WALKER & RHOADS, LLP

                                                          /s/ Timothy Semenoro

                                                          Eugene J. O’Connor
                                                          Timothy Semenoro

      CC by ECF to all counsel of record
      Case 1:12-cv-08892-GBD-HBP Document 1636 Filed 07/12/19 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                                   MASTER FILE:
IN RE M/V MSC FLAMINIA                                             12 Civ. 8892 (GBD) (HBP)

---------------------------------------------------------------X
                                                                   CIVIL CASE MANAGEMENT PLAN
THIS DOCUMENT RELATES TO:                                          AND SCHEDULING ORDER
ALL ACTIONS

-------------------------------------------------------------- X

        After consultation with counsel for the parties, the following Case Management Plan is
adopted. This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal Rules
of Civil Procedure. The plan is as follows:

        1.       Document requests shall be served by all parties on or before July 19, 2019, and
                 documents responsive to same shall be produced to the extent not objected to, and
                 objections, if any, shall be stated on or before September 20, 2019.

        2.       Interrogatories shall be served by all parties on or before July 19, 2019, and
                 responses to same shall be produced on or before September 20, 2019.

        3.       Contention Interrogatories shall be served on or before February 28, 2020, and
                 responses to same shall be produced on or before April 3, 2020.

        4.       Depositions of fact witnesses shall be completed by April 3, 2020.

        5.       The parties shall disclose expert witnesses, including expert reports and
                 underlying documents, on or before May 29, 2020, and any rebuttal expert
                 witnesses, including expert reports and underlying documents, on or before July
                 17, 2020.

        6.       Depositions of expert witnesses shall be completed on or before October 16,
                 2020.

        7.       All dispositive motions are to be filed by December 13, 2020, with answering
                 papers to be filed by January 3, 2021, and reply papers to be filed by January
                 17, 2021.

Dated: July ____, 2019
       New York, New York
                                                             SO ORDERED:

                                                             _________________________
                                                             Honorable George B. Daniels
                                                             United States District Judge
    Case 1:12-cv-08892-GBD-HBP Document 1636 Filed 07/12/19 Page 4 of 4




/s/ Timothy Semenoro_________
Eugene J. O’Connor, Esq. / Timothy Semenoro, Esq.
MONTGOMERY MCCRACKEN WALKER & RHOADS LLP
Attorneys for Plaintiffs Conti 11. Container Schiffahrts-GMBH & Co. KG MS “MSC
FLAMINIA”, as owner, and NSB Niederelbe Schiffahrtsgesellschaft MBH & CO. KG, as
operator, of the vessel MSC FLAMINIA

/s/ Lawrence K. DeMeo _________
Harry L. Manion III, Esq. / Lawrence K. DeMeo, Esq.
HUNTON ANDREWS KURTH LLP
Attorneys for Defendant Deltech Corporation
125 High Street, Suite 533
Boston, MA 02110

/s/ Joseph J. Perrone ___________
Joseph J. Perrone, Esq.
GIULIANO, MCDONELL & PERRONE, LLP
Attorneys for Claimants/Defendants Deltech Corporation and National Union Fire Insurance
Company of Pittsburgh, PA

/s/ Charles E. Schmidt __________
Charles E. Schmidt, Esq.
KENNEDY LILLIS SCHMIDT & ENGLISH
Attorneys for Claimants/Defendants Deltech Corporation and National Union Fire Insurance
Company of Pittsburgh, PA

/s/ John A. V. Nicoletti _________
John A. V. Nicoletti, Esq.
NICOLETTI HORNIG & SWEENEY
Attorneys for Claimants/Defendants Stolt Tank Containers BV and Stolt Nielsen USA, Inc.

/s/ Stephen V. Rible ___________
Stephen V. Rible, Esq.
MENDES & MOUNT LLP
Attorneys for Claimants Stolt Nielsen USA, Inc., Stolt Tank Containers BV, Stolt Tank
Containers Germany GMBH, Stolt Tank Containers France SAS, and National Union Fire
Insurance Company of Pittsburgh, PA

/s/ Jon Werner ______________
Edward P. Flood, Esq. / Jon Werner, Esq.
LYONS & FLOOD, LLP
Attorneys for Claimant/Defendant MSC MEDITERRANEAN SHIPPING COMPANY, S.A.




                                             -2-
